department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-93-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject sec_144 manufacturing_facility this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation issuer city year year dollar_figurea issues whether certain operations of a vegetable processing facility which include the cleaning cooking freezing and packaging of freshly harvested vegetables constitute manufacturing within the meaning of sec_144 conclusions based on the information provided the facility’s operations of cleaning cooking freezing and packaging vegetables appear to be a process that results in a change in the condition of tangible_property that would meet the definition of manufacturing under sec_144 facts corporation is engaged in the processing and packaging of freshly harvested vegetables in year corporation opened its vegetable processing facility in city the facility the facility receives freshly harvested vegetables such as snap peas corn and lima beans the vegetables are cleaned with an irrigation system lightly cooked and frozen the vegetables are then sorted by weight and packaged for shipment the packaged vegetables are sold to private label companies for retail and institutional sale corporation operates three other similar facilities in different locations in year issuer issued tax-exempt_bonds in the amount of dollar_figurea the proceeds of the bonds were used by corporation for the acquisition of equipment and the construction of a building at facility the equipment and building are purportedly used in corporation’s vegetable processing operations at the facility law and analysis sec_103 of the sec_1 provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond sec_141 provides that a qualified_small_issue_bond is a qualified_bond sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or to redeem a prior issue that was used for those purposes under sec_144 the issuer may elect to increase the dollar_figure limitation to dollar_figure provided certain other requirements are also met the proceeds however are still required to be used in the manner described in sec_144 references to the internal_revenue_code are to the 1986_code sec_144 provides in part that sec_144 does not apply to any bond issued after date unless the bond proceeds are used to provide a manufacturing_facility sec_144 states that the term manufacturing_facility means any facility which is used in the manufacturing or production of tangible_personal_property including the processing resulting in a change in the condition of such property the term manufacturing_facility includes facilities which are directly related and ancillary to a manufacturing_facility determined without regard to this sentence if- i such facilities are located on the same site as the manufacturing_facility and ii not more than percent of the net_proceeds of the issue are used to provide such facilities there is no authority interpreting the phrase used in the manufacturing or production of tangible_personal_property as found in sec_144 moreover while the term manufacturing is used in various places in the code there is no uniform generalized meaning thus we must look to the statutory language and legislative_history to apply the provision to a given set of facts the statute and legislative_history indicate that core manufacturing should be narrowly defined sec_144 distinguishes between core manufacturing and activities that are directly related and ancillary to core manufacturing for example a loading dock to unload raw materials incidental to production may be integral to the functioning of the manufacturing plant but is not part of the core manufacturing process similarly a warehouse for the short-term storage of raw materials is not core manufacturing h_r rep no 100th cong 2d sess while legislative_history provides useful insight into the definition of core manufacturing the current question of whether the operations conducted at the facility constitute manufacturing is best answered by simply analyzing the language of the statute under sec_144 manufacturing includes processing resulting in a change in the condition of tangible_property in the instant case the operations conducted at corporation’s facility transform property freshly harvested vegetables into a product ready for commercial consumption and use accordingly the process you describe the cleaning cooking freezing and packaging of vegetables appears to meet the definition of manufacturing for purposes of sec_144 case development hazards and other considerations although the processing operations appear to meet the definition of manufacturing there are insufficient facts to determine whether the bond proceeds were spent on corporation’s core manufacturing activity based on the information provided machinery or buildings used directly in the processing of the vegetables would be part of the core manufacturing process conversely storage facilities or equipment used to move the product would not further we suggest you consider the additional requirements imposed on qualified small issue bonds by sec_144 specifically the dollar_figure limit of sec_144 is determined not only by taking into account the face_amount of the issue and certain prior exempt small issues but also the aggregate amount of capital expenditures with respect to certain facilities paid_or_incurred during the year period beginning three years before the date of such issue and ending three years after such date and financed otherwise than out of the proceeds of outstanding issues to which sec_144 or the corresponding provision of prior_law - sec_103 of the code applies please call if you have any further questions by joel e helke branch chief financial institutions products cc
